Third District Court of Appeal
                               State of Florida

                          Opinion filed January 24, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-730
                         Lower Tribunal No. 15-27321
                             ________________

                        Banco de los Trabajadores,
                                    Appellant,

                                        vs.

                      Ricardo Rene Cortez Moreno,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      Dorta & Ortega, P.A., and Omar Ortega, Rey Dorta and Rosdaisy
Rodriguez; Williams & Connolly LLP, and Peter J. Kahn, Jonathan M. Landy and
Matthew H. Jasilli (Washington, D.C.), for appellant.

     Brill & Rinaldi, The Law Firm, and David W. Brill, Joseph J. Rinaldi and
Michelle Y. Medina-Fonseca (Weston); The McKee Law Group, LLC, and Robert
J. McKee (Davie); Joel S. Perwin, P.A., and Joel S. Perwin, for appellee.


Before EMAS, LOGUE and SCALES, JJ.


     PER CURIAM.
      I. Introduction

      Appellant Banco de los Trabajadores (“Bantrab”), the defendant below, was

sued by Appellee Ricardo Rene Cortez Moreno (“Cortez”).            In this non-final

appeal, Bantrab seeks review of the trial court’s order denying its motion to

dismiss two counts of Cortez’s complaint for lack of personal jurisdiction. For the

reasons that follow, we reverse the trial court’s order denying Bantrab’s motion to

dismiss.

      In November of 2015, Cortez filed a complaint against Bantrab, a

Guatemalan bank, and against seven individual directors of Bantrab (the

“Directors”). Cortez later filed an amended (and second amended) complaint that

alleged the following twenty claims:

      Counts I-VII:       Assault and Battery (against the Directors);

      Count VIII:         Assault and Battery (against Bantrab);

      Counts IX-XV:       Florida RICO (against the Directors);

      Count XVI:          Florida RICO (against Bantrab);

      Count XVII:         Breach of Contract (against Bantrab);

      Counts XVIII-XX: Tortious Interference with Contract (against three of the
                       Directors)



(The counts relevant to this appeal are in bold.)




                                          2
      This appeal addresses only the portion of the trial court’s March 14, 2017

order that found personal jurisdiction as to Bantrab,1 and only as to Counts VIII

(assault and battery) and XVI (Florida RICO violations).2

      II. Background Facts

      The second amended complaint contains the following allegations:

      Bantrab is a Guatemalan corporation, with its principal place of business in

Guatemala. Cortez was a citizen of Guatemala but has been a resident of Miami-

Dade County since 2008, and is now a United States citizen.

      In 2008, Bantrab entered into a written professional services agreement with

Cortez, under which Cortez would assist in promoting and increasing Bantrab’s

business and business presence in Florida and the United States. Both parties

further agreed to submit any type of dispute relating to the contract to the

jurisdiction of the courts of Miami-Dade County.

      The complaint alleges that Bantrab launched a “Bancarization project” that

sought the business of Guatemalan residents who worked and lived in Florida and

who sent money to their families in Guatemala. To help create and operate this

business, Bantrab entered into a contract with Cortez’s company, Union Expresso.

1 The Directors were later dismissed on the basis of improper service, and
therefore, only Bantrab has appealed the trial court’s order.
2 Bantrab did not appeal that portion of the trial court’s order finding that Florida’s
long-arm statute conferred specific jurisdiction over Bantrab to adjudicate Cortez’s
claim for breach of contract (Count XVII).

                                          3
To promote the Bancarization project, Bantrab sent officers and staff to Florida, set

up small banking facilities (“mini-consulates”) in Florida, advertised in Florida,

contracted with money transfer companies based in Florida, and worked with

several associate banks in Florida. Cortez acknowledged in his complaint that

Bantrab’s formal banking activities take place in Guatemala.

      At some point, the President of the Republic of Guatemala became aware

that Bantrab was allegedly involved in money laundering. He contacted Cortez

and asked Cortez to investigate Bantrab’s suspected money-laundering activities in

Florida and elsewhere in the United States. From this point onward, as he acted

upon the President’s request, Cortez allegedly became a target of Bantrab and the

Directors. Cortez alleges he discovered evidence that Bantrab and the Directors

were participating in a large-scale conspiracy. Relevant to the jurisdictional issue

presented, Cortez alleges he discovered that Bantrab and the Directors were aiding

and abetting drug traffickers by laundering the proceeds of narcotics trafficking

and transferring these proceeds to Florida through Bantrab. Further, Cortez alleges

that the Directors were traveling to Florida to meet with members and

representatives of drug cartels in furtherance of this unlawful activity.

      When the Directors learned of Cortez’s investigation, the Directors

threatened Cortez that if he did not stop his investigation, leave Florida and come

to Guatemala, they would ruin his substantial business in Guatemala.             The



                                           4
Directors went to Florida to meet with Cortez in a further attempt to convince

Cortez to halt his investigation and to bury his findings. When Cortez refused,

Bantrab canceled its contract with Cortez’s company, Union Expresso.

      At that point, Cortez decided to travel to Guatemala in an attempt to reach

some acceptable resolution with Bantrab. On August 20, 2009, Cortez met with

the Directors but no real progress was made at that meeting. Two days later, while

still in Guatemala and on his way to the airport to return to Florida, the vehicle

Cortez was riding in was fired upon forty-two times, and Cortez was struck by two

of the bullets. One bullet traveled through Cortez’s right arm and into his chest

and torso. The second bullet entered his lower back. Cortez alleges that the

Directors, as agents or employees of Bantrab, hired a hitman to carry out this

attack on Cortez because of Cortez’s investigation into Bantrab’s (and the

Directors’) conspiracy and money-laundering activities allegedly occurring in

Florida. This attempted murder formed the basis for Cortez’s assault and battery

claims.

      III. Procedural Background

      In addition to pleading these case-specific facts, Cortez’s second amended

complaint also tracked the statutory language of the relevant portions of Florida’s

long-arm jurisdiction statute (section 48.193 of the Florida Statutes (2015)). Cortez

alleged that Bantrab was subject to the jurisdiction of the courts of Florida for



                                         5
causes of action arising from Bantrab’s alleged: (i) operating, conducting,

engaging in, or carrying on a business or business venture in this state or having an

office or agency in this state; (ii) committing a tortious act within this state; or (iii)

engaging in substantial and not isolated activity within this state.

      After the second amended complaint was filed, Bantrab filed a motion to

dismiss, contending that, even accepting all of the complaint’s allegations as true,

those allegations, as a matter of law, fail to establish personal jurisdiction over

Bantrab for the assault and battery claim and the Florida RICO claim. Bantrab

opposed all jurisdictional discovery and the trial court permitted no discovery on

this issue. The trial court held a non-evidentiary hearing3 on Bantrab’s motion and,

on March 14, 2017, entered the order on appeal that denied Bantrab’s motion to

dismiss, concluding that the allegations of Cortez’s second amended complaint

established both general and specific personal jurisdiction over Bantrab. The trial

court’s order, though, did dismiss, without prejudice, Cortez’s Florida RICO claim

against Bantrab (Count XVI), requiring Cortez to file a more definite statement.



3 Although Bantrab filed an affidavit of Alba Virginia Marisol Garcia Escobar, the
legal corporate manager and secretary of the board of directors of Bantrab, the trial
court found that the averments of that affidavit failed to refute the specific
jurisdictional allegations in the second amended complaint. On appeal, Bantrab
does not contest this finding, but argues that even if the allegations of the second
amended complaint are accepted as true, Cortez failed to establish either specific or
general jurisdiction over Bantrab for the assault and battery and Florida RICO
claims.

                                            6
Bantrab timely appealed the jurisdictional determinations in the trial court’s March

14, 2017 non-final order. We have jurisdiction. See rule 9.130(a)(3)(C)(i).4

      IV. Analysis5




4 During the pendency of an appeal of a non-final order, absent a stay, the trial
court continues to exercise jurisdiction over a case except that a trial court may not
render a final order disposing of the case while appellate review is pending. Rule
9.130(f). The docket in this case reflects that, on April 12, 2017, Cortez filed a
third amended complaint, again alleging against Bantrab an assault and battery
claim (in Count VII), a Florida RICO claim (in Count XIV), and a breach of
contract claim (in Count XV). On June 20, 2017, the trial court granted, with
prejudice, Bantrab’s motion to dismiss all of Cortez’s claims against Bantrab
contained in Cortez's third amended complaint. The trial court determined
that Cortez’s claims are time-barred and, in the case of the Florida RICO claim,
that Cortez failed to state a legally viable cause of action. Because rule 9.130(f)
precluded the trial court from entering a final dismissal order consistent with its
June 20 order granting Bantrab’s motion to dismiss, Bantrab asked this Court to
hold this appeal in abeyance, and allow the trial court to enter a final, appealable
dismissal order. Cortez opposed Bantrab’s relinquishment motion, and this Court
denied Bantrab’s motion. Generally, a determination that a plaintiff cannot state a
cause of action against a defendant will render moot a personal jurisdictional
determination. See Wendt v. Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002). We
decline, however, to dismiss this appeal on mootness grounds. Any mootness of
the jurisdictional determination might be only temporary. For example, the trial
court might decide, for whatever reason, not to enter a final judgment for Bantrab;
or, if the trial court does enter such a judgment for Bantrab, that judgment could be
subject to rehearing or reversal on appeal. Importantly, we express no opinion on
the viability of Cortez’s claims Bantrab; but, because there remains the possibility
that Cortez’s claims against Bantrab may be reinstated, our review of the
jurisdictional determinations in the trial court’s March 14, 2017 order is not
rendered moot.
5We review de novo the trial court’s decision on a motion to dismiss for lack of
personal jurisdiction of a defendant. Wendt v. Horowitz, 822 So. 2d at 1256;
Castillo v. Concepto Uno of Miami, Inc., 193 So. 3d 57, 59 (Fla. 3d DCA 2016).

                                          7
      On appeal, Bantrab contends that Cortez failed to allege sufficient

jurisdictional facts to establish either general or specific jurisdiction over Bantrab,

a non-resident defendant, as to the assault and battery and Florida RICO counts.

Bantrab also contends that the trial court applied the incorrect standard in making

its determination as to general jurisdiction.

      In Florida, the appropriateness of exercising personal jurisdiction over a

nonresident defendant involves a two-part inquiry. The court must:

             first determine whether sufficient jurisdictional facts exist to
             bring the action within the ambit of Florida’s long-arm statute
             (section 48.193), and then [it must] determine whether the
             foreign corporation possesses sufficient “minimum contacts”
             with Florida to satisfy federal constitutional due process
             requirements.

Reynolds Am., Inc. v. Gero, 56 So. 3d 117, 119 (Fla. 3d DCA 2011) (citing

Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989)). Florida

courts undertake the Venetian Salami inquiry by first determining whether the

complaint’s allegations are sufficient to bring the action within the ambit of

Florida’s long-arm statute. If the allegations are sufficient, the burden then shifts

to the defendant to contest, via affidavit or other sworn proof, the jurisdictional

allegations or whether sufficient minimum contacts exist; if properly contested,

the burden then returns to the plaintiff to refute the defendant’s evidence with

similar sworn proof. Belz Investco Ltd. P’ship v. Groupo Immobiliano Cababie,

S.A., 721 So. 2d 787, 789 (Fla. 3d DCA 1998) (citations omitted).


                                           8
         First, we provide an overview of “general” and “specific” jurisdiction

    provided for in Florida’s long-arm statute; then, we discuss whether Cortez’s

    general jurisdictional allegations are sufficient under the statute as informed by

    recent United States Supreme Court precedent; and finally, we evaluate whether

    Cortez’s specific jurisdictional allegations are sufficient under the statute.

         A. “General” and “Specific” Jurisdiction under Florida’s Long-Arm Statute

          Cortez bears the initial burden of alleging sufficient allegations to bring the

action within the ambit of Florida’s long-arm statute, section 48.193 of the Florida

Statutes. Id. at 789; see also Casita, L.P. v. Maplewood Equity Partners L.P., 960
So. 2d 854, 856 (Fla. 3d DCA 2007). Long-arm jurisdiction under section 48.193

may be established in one of two ways: “general” jurisdiction or “specific”

jurisdiction. Rautenberg v. Falz, 193 So. 3d 924, 928 (Fla. 2d DCA 2016).              A

Florida court has “general” jurisdiction over a nonresident defendant when the

defendant has “engaged in substantial and not isolated activity within this state.”

See § 48.193(2), Fla. Stat. (2015).6 If a defendant is subject to the court’s “general”

jurisdiction, it is unnecessary to establish “whether or not the claim arises from that

6   Section 48.193(2) (general jurisdiction) provides in full:

         A defendant who is engaged in substantial and not isolated activity
         within this state, whether such activity is wholly interstate, intrastate,
         or otherwise, is subject to the jurisdiction of the courts of this state,
         whether or not the claim arises from that activity.




                                              9
activity.” Id. Conversely, “specific” jurisdiction is claim-specific. A Florida court

may exercise “specific” jurisdiction over a nonresident defendant in those cases in

which it is alleged that the nonresident defendant commits any of the specific acts

enumerated in the statute in Florida, so long as the cause of action arises from that

enumerated act committed in Florida. See § 48.193(1)(a)1.-9. (Fla. Stat. (2015).7

7   Section 48.193(1)(a) (specific jurisdiction) provides in full:

        A person, whether or not a citizen or resident of this state, who
        personally or through an agent does any of the acts enumerated in this
        subsection thereby submits himself or herself and, if he or she is a
        natural person, his or her personal representative to the jurisdiction of
        the courts of this state for any cause of action arising from any of the
        following acts:

        1. Operating, conducting, engaging in, or carrying on a business or
        business venture in this state or having an office or agency in this
        state.
        2. Committing a tortious act within this state.
        3. Owning, using, possessing, or holding a mortgage or other lien on
        any real property within this state.
        4. Contracting to insure a person, property, or risk located within this
        state at the time of contracting.
        5. With respect to a proceeding for alimony, child support, or division
        of property in connection with an action to dissolve a marriage or with
        respect to an independent action for support of dependents,
        maintaining a matrimonial domicile in this state at the time of the
        commencement of this action or, if the defendant resided in this state
        preceding the commencement of the action, whether cohabiting
        during that time or not. This paragraph does not change the residency
        requirement for filing an action for dissolution of marriage.
        6. Causing injury to persons or property within this state arising out of
        an act or omission by the defendant outside this state, if, at or about
        the time of the injury, either:
        a. The defendant was engaged in solicitation or service activities
        within this state; or

                                            10
      B. General Jurisdiction

      In the instant case, not only did Cortez’s second amended complaint track

the statutory language of the general jurisdiction provisions of Florida’s long-arm

statute – alleging that Bantrab “engaged in substantial and not isolated activity

within this state” § 48.193(2), Fla. Stat. (2015) – Cortez also included detailed

allegations that Bantrab engaged in substantial and not isolated activity within this

state, including the allegations that Bantrab:

      ● Launched a “Bancarization project” that sought the business of
        Guatemalan residents who worked and lived in Florida and who
        sent money to their families in Guatemala.

      ● Sent officers and staff to Florida, set up small banking facilities
        (“mini-consulates”) in Florida;

      ● Advertised in Florida, contracted with money transfer companies
        based in Florida, and worked with several associate banks in
        Florida; and

      ● Participated in a large-scale conspiracy to aid and abet drug
        traffickers by laundering the proceeds of this narcotics trafficking
        through Bantrab and through Florida financial institutions and by

      b. Products, materials, or things processed, serviced, or manufactured
      by the defendant anywhere were used or consumed within this state in
      the ordinary course of commerce, trade, or use.
      7. Breaching a contract in this state by failing to perform acts required
      by the contract to be performed in this state.
      8. With respect to a proceeding for paternity, engaging in the act of
      sexual intercourse within this state with respect to which a child may
      have been conceived.
      9. Entering into a contract that complies with s. 685.102.

                                          11
         traveling to Florida to meet with members and representatives of
         drug cartels.


      The trial court concluded that the allegations of the second amended

complaint, which Bantrab’s affidavit failed to refute specifically,8 were sufficient

to establish general jurisdiction over Bantrab. The trial court found that Cortez

sufficiently alleged that Bantrab engaged in “substantial and not isolated activity

within this state,” see section 48.193(2), which has been construed to mean a

showing of “continuous and systematic general business contact” with the state.

Vos, B.V. v. Payen, 15 So. 3d 734, 736 (Fla. 3d DCA 2009); Gadea v. Star

Cruises, Ltd., 949 So. 2d 1143, 1145 (Fla. 3d DCA 2007) (quoting Carib-USA

Ship Lines Bahamas, Ltd. v. Dorsett, 935 So. 2d 1272, 1275 (Fla. 4th DCA 2006)

and Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416

(1984)); Bafitis v. Ara, 815 So. 2d 702, 703 (Fla. 3d DCA 2002). We have held

that the requirement of continuous and systematic general business contacts “must

be ‘extensive and pervasive, in that a significant portion of the defendant’s

8As this court observed in Tobacco Merchs. Ass’n of U.S. v. Broin, 657 So. 2d
939, 941 n.4 (Fla. 3d DCA 1995):

      The court in Venetian Salami did not create a default procedure
      whereby the mere filing of any affidavit by a defendant requires that a
      trial court rule in his favor. The defendant’s affidavit must meet all
      requirements for legal sufficiency and must also refute all
      jurisdictional allegations in the plaintiff’s complaint. But once this has
      been done, the burden shifts to the plaintiff to refute the legally
      sufficient affidavit.

                                         12
business operations or revenue [are] derived from established commercial

relationships in the state.’” Taylor v. Gutierrez, 129 So. 3d 415, 419 (Fla. 3d DCA

2013) (quoting Caiazzo v. Am. Royal Arts Corp., 73 So. 3d 245, 259 (Fla. 4th

DCA 2011)) (additional citations omitted).

      The constitutional due process standard, however, for determining general

jurisdiction changed significantly with the United States Supreme Court’s

decisions in Daimler AG v. Bauman, 134 S. Ct. 746 (2014), and Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011).

      In Daimler, the Court held that “approv[ing] the exercise of general

jurisdiction in every State in which a corporation ‘engages in a substantial,

continuous, and systematic course of business’ . . . [represents a] formulation [that

is] unacceptably grasping.” 134 S. Ct. at 760-61. Instead, Daimler reaffirmed the

principle announced earlier in Goodyear:

      [T]he inquiry under Goodyear is not whether a foreign corporation’s
      in-forum contacts can be said to be in some sense “continuous and
      systematic,” it is whether that corporation’s “affiliations with the State
      are so ‘continuous and systematic’ as to render [it] essentially at home
      in the forum State.”

Id. at 761 (quoting Goodyear, 564 U.S. at 919).

      We conclude that the trial court applied the incorrect constitutional due

process standard in determining whether it could exercise general jurisdiction over

Bantrab on the counts for assault and battery and Florida RICO. Although our



                                         13
standard of review is de novo, and while we might have the discretion to make

such a determination in the first instance, we conclude it is more appropriate, on

this record and under these circumstances, for the trial court to make this

determination in the first instance. We therefore reverse that portion of the trial

court’s March 14, 2017 order and, to the extent it may be necessary, remand so the

trial court can apply Daimler and Goodyear in its determination of whether

Cortez’s operative complaint sufficiently alleges the court’s general jurisdiction

over Bantrab to adjudicate Cortez’s assault and battery and Florida RICO claims.

      C. Specific Jurisdiction

      In addition to finding Cortez had adequately alleged a basis for the trial court

to assert general jurisdiction over Cortez’s claims under section 48.193(2), in its

March 14, 2017 order, the trial court also determined that Cortez’s second

amended complaint provided a sufficient basis for the trial court to assert specific

jurisdiction under section 48.193(1)(a) of Florida’s long arm statute.

       Cortez asserts that the court may exercise specific jurisdiction over Bantrab

because his complaint tracks the language of sections 48.193(1)(a)(1) and (2), i.e.,

those provisions of Florida’s long-arm statute authorizing the court to exercise

specific jurisdiction over a nonresident defendant that operates a business venture

in this state or commits a tort in this state. In relevant part this statute provides: “A

person . . . who . . . does any of the acts enumerated in this subsection thereby



                                           14
submits himself . . . to the jurisdiction of the courts of this state for any cause of

action arising from . . . 1. Operating, conducting, engaging in, or carrying on a

business or business venture in this state . . . . 2. Committing a tortious act within

this state . . . .” § 48.193(1)(a)1.-2., Fla. Stat. (2015) (emphasis added).

      Specifically, Cortez alleges that Bantrab committed a tort in Florida (the

conspiracy to murder Cortez to prevent him from continuing his investigation into

Bantrab’s illegal activities in Florida) and that Bantrab was operating a “business”

or “business venture” in Florida (the illegal money-laundering operation). Cortez

contends that the assault and battery (the attempted murder in Guatemala) and the

Florida RICO claims arose from tortious acts committed in Florida and from

Bantrab’s allegedly illegal business operations in Florida.

       While sufficient allegations of general jurisdiction do not require any

showing that the cause of action arises from the defendant’s activity in the state

(see section 48.193(2)), those provisions of Florida’s long-arm statute governing

specific jurisdiction expressly require allegations both: (i) that the defendant does

one of the enumerated acts within Florida, and (ii) that the plaintiff’s cause of

action “arise from” one of the enumerated acts occurring in Florida. See §

48.193(1)(a), Fla. Stat. (2015). These dual requirements – that the defendant’s

conduct occur in Florida and that the plaintiff’s cause of action arises from such

Florida activity – are known as the statute’s connexity requirement. See, e.g.,



                                           15
Wendt, 822 So. 2d at 1260; see generally White v. Pepsico, Inc., 568 So. 2d 886

(Fla. 1990); Wiggins v. Tigrent, 147 So. 3d 76, 87 (Fla. 2d DCA 2014); Am.

Overseas Marine Corp. v. Patterson, 632 So. 2d 1124, 1127 (Fla. 1st DCA 1994).

      1. Assault and Battery (Count VIII)

      a. Committing a tortious act within Florida – section 48.193(1)(a)(3)

      Bantrab contends that, because the assault and battery (the attempted

murder) was committed in Guatemala and not in Florida, and did not cause injury

to Cortez in Florida, there can be no specific jurisdiction for this claim, as the

cause of action is not one “arising from” a tortious act committed within the state.

      Cortez acknowledges that no element of the assault and battery intentional

tort occurred in Florida, but counters that the assault and battery is not the “tortious

act” conferring specific jurisdiction under the long-arm statute. Rather, Cortez

argues that the tortious act establishing specific jurisdiction is the conspiracy that

Bantrab and its Directors undertook in the State of Florida.

      The significant problem, however, with Cortez’s argument is that Florida

does not recognize civil conspiracy as a freestanding tort. SFM Holdings Ltd. v.

Banc of Am. Secs., LLC, 764 F.3d 1327, 1338-39 (11th Cir. 2014) (applying

Florida law). The gist of a civil conspiracy is not the conspiracy itself, but the

underlying civil wrong occurring pursuant to the conspiracy and which results in

the plaintiff’s damages. Marriott Int’l, Inc. v. Am. Bridge Bahamas, Ltd., 193 So.
16
3d 902, 909 (Fla. 3d DCA 2015). The conspiracy does not give rise to an

independent cause of action, but is a device to allow a plaintiff to spread liability to

those involved in causing the underlying tort. Lorillard Tobacco Co. v. Alexander,

123 So. 3d 67, 80 (Fla. 3d DCA 2013) (observing: “Conspiracy is not a separate or

independent tort but is a vehicle for imputing the tortious acts of one coconspirator

to another to establish joint and several liability.”) (quoting Ford v. Rowland, 562
So. 2d 731, 735 n.2 (Fla. 5th DCA 1990)).9             The conspiracy, therefore, is

inextricably linked with the underlying tort. Blatt v. Green, Rose, Kahn &

Piotrkowski, 456 So. 2d 949, 950-51 (Fla. 3d DCA 1984).

      Just as the alleged conspiracy – alone and in isolation – is not actionable

independently from the underlying tort, we similarly conclude that the conspiracy

alleged by Cortez, standing alone, does not provide a sufficient basis to confer

specific jurisdiction under section 48.193(1)(a)(2) to adjudicate the assault and

battery. This is especially true here when not a single element of the underlying

assault and battery is alleged to have occurred in Florida.

      We cannot read section 48.193(1)(a)’s dual requirements – both that a

defendant does an enumerated act in Florida and that the cause of action arises

from an enumerated act in Florida –         as authorizing the exercise of specific


9 This is not a case involving an allegation of anti-competitive conduct where an
independent conspiracy tort has been recognized. See, e.g., Buckner v. Lower Keys
Hosp. Dist., 403 So. 2d 1025, 1029 (Fla. 3d DCA 1981).

                                          17
jurisdiction when the only tort relied upon to confer such jurisdiction is a civil

conspiracy to commit a tort, and no element of the underlying tort is alleged to

have occurred in Florida. Cortez has not provided us with, and we have not been

able to locate, any authority for the proposition that Florida’s long-arm statute

confers such specific jurisdiction upon a Florida court.         We decline Cortez’s

invitation to be the first Florida court to determine that the connexity requirement

is met under such circumstances. We therefore conclude that Cortez’s allegations

are insufficient to confer specific jurisdiction under section 48.192(1)(a)(2) to

adjudicate Cortez’s assault and battery claim against Bantrab.10

      b. Operating a business venture in Florida – section 48.192(1)(a)(1)

      Cortez also argues that the trial court has specific jurisdiction to adjudicate

Cortez’s assault and battery claim against Bantrab under section 48.193(1)(a)(1),

because Cortez has alleged that Bantrab is conducting business in Florida, and the

attack on Cortez arose out of such activities. Our reading of this Court’s connexity

requirement jurisprudence, however, obviates the need for us to evaluate whether


10 Because our holding in this regard is focused on Venetian Salami’s first prong –
i.e., whether sufficient jurisdictional facts exist to bring the action within Florida’s
long-arm statute – we need not, and therefore do not, reach the due process prong
of the Venetian Salami test. We do note, though, that recent constitutional
jurisprudence suggests that, to comply with the Fourteenth Amendment’s due
process requirement, a state court may exercise specific jurisdiction over a non-
resident defendant only when the complained-of injury actually occurs in the
forum state. See Bristol-Myers Squibb Co. v. Superior Ct. of Cal., San Francisco
Cty., 137 S. Ct. 1773 (2017).

                                          18
Cortez’s allegations regarding Bantrab’s business activities are sufficient to confer

jurisdiction to adjudicate Cortez’s tort claim. Because we have determined that

Cortez has not met the connexity requirement conferring jurisdiction to adjudicate

Cortez’s assault and battery tort, Bantrab’s business activities are irrelevant.

Small v. Chicola, 929 So. 2d 1122, 1125 n.1 (Fla. 3d DCA 2006); Elmlund v.

Mottershead, 750 So. 2d 736, 737 n.2 (Fla. 3d DCA 2000).

        Therefore, we reverse that portion of the trial court’s order concluding that

it had specific jurisdiction over Bantrab under Florida’s long-arm statute to

adjudicate Count VIII.

      2. Florida RICO (Count XVI)

      In Count XVI, Cortez alleged that Bantrab’s conduct is actionable under

Florida’s RICO statute.     While not entirely clear, it seems that, notwithstanding

the trial court’s dismissal of this claim without prejudice requiring Cortez to file a

more definite statement, the trial court’s March 14, 2017 order nonetheless

determined that Cortez’s allegations were sufficient to confer specific jurisdiction

under section 48.193(1)(a) for the trial court to adjudicate this claim.

      Because the trial court had dismissed the claim, it was premature for the trial

court to reach the jurisdictional issue. Until it had first been determined that Cortez

could state a cause of action for Florida RICO against Bantrab, the trial court was




                                          19
unable to determine the question of specific jurisdiction. As the Florida Supreme

Court observed in Wendt:

      The threshold question that must be determined is whether the
      allegations of the complaint state a cause of action. Cf. 8100 R.R.
      Ave. Realty Trust v. R.W. Tansill Constr. Co., 638 So. 2d 149, 1515
      (Fla. 4th DCA 1994) (where the threshold question of personal
      jurisdiction turns on whether a tort is committed in Florida, the court
      necessarily must review the allegations of the complaint to determine
      if a cause of action is stated); Silver [v. Levinson], 648 So. 2d [240] at
      241 [(Fla. 4th DCA 1994)] (same).

Wendt, 822 So. 2d at 1260.

      Indeed, as indicated above in footnote 4, the trial court, after apparently

determining that it could exercise personal jurisdiction over Bantrab to adjudicate

Cortez’s Florida RICO claims, sometime later determined that Cortez could not

state a Florida RICO cause of action against Bantrab, and dismissed that claim

with prejudice. Hence, to the extent that the trial court’s March 14, 2017 order

purported to determine that the trial court had specific jurisdiction over Bantrab to

adjudicate Cortez’s Florida RICO claim, we reverse that part of the order as being

premature.

      V. Conclusion

      We therefore: (i) reverse the trial court’s order finding general jurisdiction

over Bantrab for Count VIII alleging assault and battery and Count XVI alleging

Florida RICO violations, and, to the extent it may be necessary, remand for further

proceedings consistent with this opinion, including a determination as to whether


                                         20
the court can assert general personal jurisdiction over Bantrab applying the

constitutional due process standard announced in Goodyear and Daimler; (ii)

reverse the trial court’s order finding specific jurisdiction over Bantrab for Count

VIII; and (iii) reverse, as premature, that portion of the trial court’s order

purporting to find specific jurisdiction over Bantrab for Count XVI.

      Reversed with instructions.




                                        21